J
     a




     PROB 12A
     (7/93)

                                     United States District Court
                                                 for
                                       District of New Jersey
                               Report on Offender Under Supervision
    Name of Offender: Winston Charles Mack                                                  Cr.: 18-00520-001
                                                                                             PACTS #: 52535

    Name of Sentencing Judicial Officer:    THE HONORABLE WILLIAM D. QUARLES
                                            UNITED STATES DISTRICT JUDGE, D/MD

                                            THE HONORABLE WILLIAM H. WALLS
                                            UNITED STATES DISTRICT JUDGE, D/NJ

    Date of Original Sentence: 07/31/2009

    Original Offense:   Count One: Conspiracy to Distribute with Intent to Distribute Narcotics, 21 U.S.C.   §
                        $46
                        Count Two: Possession with Intent to Distribute Narcotics, 21 U.S.C. § 841(a)(l)

    Original Sentence: 136 months imprisonment, 5 years supervised release, $100 Special Assessment

    Special Conditions: Substance Abuse Testing and Treatment, Financial Disclosure, Education/Training
    Requirements

    1St Violation: On March 20, 2019, the offender appeared before the Honorable William H. Walls and pled
    guilty to Violation No. 1: Failure to Report to the Probation Officer as Directed. He was sentenced to
    Time Served with the previously imposed supervised release term continued. A special condition of two
    months of location monitoring was also imposed.

    Type of Supervision: Supervised Release                       Date Supervision Commenced: 05/08/2017

                                     NONCOMPLIANCE SUMMARY

    The offender has not complied with the following condition(s) of supervision:

    Violation Number     Nature of Noncompliance

         1                 The offender has violated the statutory condition which states ‘You shall not
                           illegally possess or use a controlled substance.’
                          During an office visit on January 23, 2020, the offender submitted to urinalysis
                          testing. The results from the rapid 13-panel test cup revealed a presumptive
                          positive for opiates, amphetamines and methamphetamines. The offender
                          denied drug use and the urine specimen was packaged and sent to the national
                          laboratory for testing. On February 2, 2020, the national laboratory confirmed
                          the specimen positive for morphine, amphetamines and methamphetamines.




    U.S. Probation Officer Action:
                                                                                          Prob 12A—page2
                                                                                       Winston Charles Mack


 Although Mack denied drug use at the time of testing, the offender expressed willingness to participate in
 outpatient treatment. The probation office scheduled a substance abuse assessment for the offender at
 Integrity House in Newark, so that the appropriate level of treatment can be determined. Additionally, the
 probation office intends to increase monitoring and urine surveillance of the offender. As such, this Report
 on Offender Under Supervision is being provided to the Court for informational purposes, and the probation
 office asks that no formal action be taken at this time.

                                                                   Respectfully submitted,

                                                                     çieteci .iJL 113a,otiiw/nm
                                                                    By: Gisella M. Bassolino
                                                                         Senior U.S. Probation Officer
                                                                    Date: 02/03/2020 SM

Pt7é check a box below to indicate the Court’s direction regarding action to be taken in this case:

     No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
F Submit a Request for Modifying the Conditions or Term of Supervision
fl   Submit a Request for Warrant or Summons
F    Other



                                                                   Signature of Judicial Officer


                                                                           ru4.A1      7V1 2-Ô Z-
                                                                              Date
